DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0262152 (“Tamaki”).
Claim 1
Tamaki discloses a pressure controlling system for controlling pressure in an inkjet print head, the system comprising: a three port two way valve having a first port controllably connectable to a pressure chamber (paragraph [0051], three way valve 155 with first COM port), a second port controllably connectable to the inkjet print head by a conduit (NC port connected to conduit 157d to printhead 60, paragraph [0051]), and a third port controllably connectable with atmospheric air (NO port connected to atmosphere, paragraph [0051]); an ink backflow detecting sensor for detecting backflow of ink from the inkjet print head through said conduit before said ink enters said second port (paragraph [0072], backflow prevention 132 with float 

Claim 2
Tamaki discloses the system according to claim 1, wherein said controller is configured for controlling said valve to form either a first flow path that is disconnected from said atmospheric air, or a second flow path that is disconnected from said pressure chamber (paragraph [0052-0053]).  

Claim 3
Tamaki discloses the system according to claim 1, comprising said pressure chamber (paragraph [0050], ink storage chamber 123 under pressure).  

Claim 4
Tamaki discloses the system according to claim 1, comprising a pump connected to said pressure chamber, wherein said configured for said controlling of said pressure by operating said pump (paragraph [0050], pump 160).  

Claim 5
Tamaki discloses the system according to claim 4, comprising a filter connected between said pump and the atmospheric air for filtering air entering said pump (paragraph [0046], air filter 143b).  

Claim 8
Tamaki discloses the system according to claim 1, wherein said conduit is transparent and wherein said ink backflow detecting sensor is an optical sensor (paragraph [0037, 0072], transparent material for viewing, with float and magnetic sensor being viewed).

Claim 9
Tamaki discloses an inkjet printing system, comprising the pressure controlling system according to claim 1, and the inkjet print head, wherein said controller is also configured to control said the inkjet print head (paragraph [0024], control unit 80 functions including ink jet head control).  

Claim 10
Tamaki discloses the system according to claim 9, being a 2D inkjet printing system (Fig. 1, paragraph [0073], 2d printing).  

Claim 12
Tamaki discloses a method of controlling pressure in an inkjet print head, the method comprising: controlling a three port two way valve to establish a flow path therein, said valve comprising a first port connected to a pressure chamber (paragraph [0051], three way valve 155 with first COM port), a second port connected to the inkjet print head by a conduit (NC port connected to conduit 157d to printhead 60, paragraph [0051]), and a third port connected with atmospheric air (NO port connected to atmosphere, paragraph [0051]); detecting backflow of ink from the inkjet print head through said conduit before said ink enters said second port (paragraph 

Claim 13
Tamaki discloses the method according to claim 12, comprising controlling said valve to form either a first flow path that is disconnected from said atmospheric air, or a second flow path that is disconnected from said pressure chamber (paragraph [0052-0053]).   

Claim 15
Tamaki discloses the method according to claim 14, comprising filtering air entering said pump (paragraph [0046], air filter 143b).   

Claim 17
Tamaki discloses the method according to claim 12, wherein said conduit is transparent and wherein said ink backflow detecting sensor is an optical sensor (paragraph [0037, 0072], transparent material for viewing, with float and magnetic sensor being viewed).  

Claim 18
Tamaki discloses a method of printing, comprising operating an inkjet print head to dispense ink in a configured pattern, and controlling a pressure in said inkjet print head by executing the method according to claim 12 (paragraph [0024], control unit 80 functions including ink jet head control to form image).    

Claim 19
Tamaki discloses the method according to claim 18, being executed for 2D printing (Fig. 1, paragraph [0073], 2d printing).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”) in view of U.S. Patent No. 5,380,164 (“Fry”).
Claim 6
Tamaki discloses the system according to claim 4.
Tamaki discloses using an air pump but does not appear to explicitly disclose wherein said pump is a peristaltic pump.  
Fry discloses using an air pump which is a peristaltic pump (col. 1, lns 28-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a peristaltic pump, as disclosed by Fry, into the system of Tamaki, for the purpose of using low pressure to cause fluid movement (Fry, col. 1, lns 28-39).

Claim 7
Tamaki discloses the system according to claim 4.
Tamaki does not appear to explicitly disclose wherein said pump comprises a stepper motor.  
Fry discloses using a stepper motor with a pump (col. 3, lns 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a stepper motor, as disclosed by Fry, into the system of Tamaki, for the purpose of providing a low speed motor which can be run at constant speed or increased speed (Fry, col. 3, lns 20-33).

Claim 14
Tamaki discloses the method according to claim 12.
Tamaki does not appear to explicitly disclose wherein said controlling said pressure comprises operating a peristaltic pump connected to said pressure chamber.  
Fry discloses using an air pump which is a peristaltic pump (col. 1, lns 28-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated controlling said pressure comprises operating a peristaltic pump connected to said pressure chamber, as disclosed by Fry, into the method of Tamaki, for the purpose of using low pressure to cause fluid movement (Fry, col. 1, lns 28-39).

Claim 16
Tamaki discloses the method according to claim 14.
Tamaki does not appear to explicitly disclose wherein said pump comprises a stepper motor.  
Fry discloses using a stepper motor with a pump (col. 3, lns 20-33).
Fry, into the method of Tamaki, for the purpose of providing a low speed motor which can be run at constant speed or increased speed (Fry, col. 3, lns 20-33).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0262152 (“Tamaki”) in view of U.S. Patent Pub. 2018/0050537 (“Bakker”).
Claim 11
Tamaki discloses the system according to claim 9.
Tamaki discloses the system in a 2D system but does not appear to explicitly disclose being a 3D inkjet printing system.  
Bakker discloses using printing system which can be used in 2D and 3D printing (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using the system in a 3d inkjet printing system, as disclosed by Bakker, into the system of Tamaki, for the purpose of providing ink in any digital dispensing device (Bakker, paragraph [0020]).

Claim 20
Tamaki discloses the method according to claim 18.
Tamaki does not appear to explicitly disclose being executed for 3D printing.
Bakker discloses using printing system which can be used in 2D and 3D printing (paragraph [0020]).
Bakker, into the method of Tamaki, for the purpose of providing ink in any digital dispensing device (Bakker, paragraph [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853